Brewer, J., [orally.)
The same principle announced concerning the intervening petitions in Central Trust Co. v. Texas & St. L. Ry. Co. will determine the ease of Merriwether v. St. Louis, H. & K. Ry. Co. Borne criticism was made in the argument on what was said by Brother Treat as to the mortgagor being agent of the mortgagee after default in the payment of interest. I do not think my brother Treat meant to he understood as laying down as a general proposition that wherever there was default the mortgagor became the general agent for the mortgagee for the contraction of debt. Certainly, if he did, I should not feel like agreeing with that view. But that was simply one argument in support of the general conclusion he reached, that in that particular case, there being a subsisting contract for the furnishing of all the lumber on a specified tract, and which had not been all delivered, the mortgagor might be properly treated as authorized by the mortgagee to act as his agent.
The motion for rehearing will be overruled.